Judgment, Supreme Court, New York County (Charles J. Tejada, J.), rendered March 31, 2003, as amended April 15, 2005, convicting defendant, after a jury trial, of criminal possession of a controlled substance in the first and third degrees, and sentencing him, as a second felony offender, to an aggregate term of 12 years, unanimously affirmed.
Defendant’s challenges to the court’s jury instructions are unpreserved and we decline to review them in the interest of justice. Were we to review them, we would find that the charge as a whole was balanced and sufficiently conveyed to the jury the appropriate standards by which to evaluate the credibility of the police informant (see People v Inniss, 83 NY2d 653, 659 [1994]; People v McCaskell, 217 AD2d 527, 528 [1995], lv denied 87 NY2d 848 [1995]). Concur—Mazzarelli, J.P., Saxe, Sullivan, Nardelli and Williams, JJ.